                                            United States District Court
                                             Western District of Texas
                                                      Austin
                                                Deficiency Notice


To:             Christensen, Daniel J.
From:           Court Operations Department, Western District of Texas
Date:           Friday, September 13, 2019
Re:             01:19-CV-00867-RP / Doc # 5 / Filed On: 09/12/2019 03:13 PM CST


Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it
is deficient in the area(s) checked below. Please correct the
deficiency(ies), as noted below, and re-file document IMMEDIATELY.
When re-filing document, other than a motion, please ensure you add
‘corrected’ to the docket text. If the document you are re-filing is a
motion, select ‘corrected’ from the drop-down list.

If an erroneous filing results in failure to meet a deadline, you will need to seek
relief, for any default, from the presiding judge.
(1) No certificate of service was included in pleading. Please file ONLY the certificate of service in the form of a
pleading using the "Certificate of Service" event located under the 'Service of Process' menu.
(2) Pleading not signed with /s/Name on signature line or digital signature.
